Case 3:19-cv-00710 Document 160-22 Filed 11/16/20 Page 1 of 6 PageID #: 9395




                         Exhibit 16
 Case 3:19-cv-00710 Document 160-22 Filed 11/16/20 Page 2 of 6 PageID #: 9396



                                                                        Page 1

 1                            UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF WEST VIRGINIA
 2                                  HUNTINGTON DIVISION
 3           _____________________________
             Jonathan R., minor, by Next              :
 4           Friend, Sarah Dixon, et al., :
                                                      :
 5                  Plaintiffs,                       :    Class Action
                                                      :
 6           v.                                       :    3:19-cv-00710
                                                      :
 7           Jim Justice, in his official :
             capacity as the Governor of              :
 8           West Virginia, et al.,                   :
                                                      :
 9                  Defendants.                       :
             _____________________________
10
11                  VIDEOCONFERENCE DEPOSITION OF SUSAN GETMAN
12           DATE:                October 15, 2020
13           TIME:                9:02 a.m. to 2:01 p.m.
14           LOCATION:            Witness Location
15
16           REPORTED BY:        Felicia A. Newland, CSR
17
18
19
20
                                 Veritext Legal Solutions
21                         1250 Eye Street, N.W., Suite 350
                                  Washington, D.C. 20005
22

                                  Veritext Legal Solutions
                215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
Case 3:19-cv-00710 Document 160-22 Filed 11/16/20 Page 3 of 6 PageID #: 9397


                                                           Page 58                                                              Page 60
   1   organizations, so -- and I would say that in some              1   analysis of what occurred in a particular case?
   2   cases, while there are interviews in the process of            2        A     No. I think it affected the amount
   3   a review, an audit is a very specific term, so if              3   of time it took to get there, but I don't think it
   4   I'm not bound by the language of audit --                      4   affected the conclusion.
   5        Q    You're not bound by the language of                  5        Q     And there were a number of instances
   6   audit.                                                         6   in which you noted that there was not documentation
   7        A    Yeah, because that's a whole --                      7   of something. Is that correct?
   8   that's a whole other kind of review.                           8        A     That is correct.
   9            The case records can be reviewed, and                 9        Q     And are those circumstances where it
  10   there may be interviews, but not about the case.              10   would have been helpful to talk to a caseworker or
  11   So I think it's important to differentiate that.              11   a family or a child to try to fill in those gaps?
  12            So, for instance, you could come in                  12        A     It would have helped -- been helpful
  13   and have someone review cases and then interview              13   to have a document.
  14   staff about what is it like to be a staff person              14        Q     Helpful to have the document or
  15   there and what are the HR policies and what's the             15   helpful to have the information?
  16   culture. And so one would need to be careful. And             16        A     The information that would have been
  17   that's why I'm not going to kind of put a hard                17   contained in the document.
  18   stake in the ground on this, because there are                18        Q     Is it your opinion that all
  19   procedures around accreditations, for instance,               19   information must be set forth in the document?
  20   that, of course, has lots of interviews, but they             20        A     It is my belief and my training that
  21   aren't necessarily regarding the cases, per se,               21   if something is not written in a case record, one
  22   that are reviewed as a component and as a section             22   cannot assume that it happened. And that's a
                                                           Page 59                                                              Page 61
   1    of that overall process.                            1             pretty standard, you know, if it's not written, it
   2          Q Well, let's talk a little bit about         2             didn't happen, kind of standard.
   3    the case records and then, in particular, the       3                  Q     And so that's the conclusion, if it
   4    format in which up had to review them, which if I 4               didn't -- if it's not written, it didn't happen, or
   5    am reading the report correctly, there was some     5             if it's not written, I need to find out if it
   6    frustration with how the records were organized. 6                happened?
   7    Was that your experience?                           7                  A     I had the case record solely
   8          A Yes.                                        8             accessible to me. That's what I had. I looked and
   9          Q And what's your understanding of how 9                    I looked for things and there were places that it
  10    the records are -- those records would actually be 10             would say, "See file cabinet."
  11    accessed by West Virginia caseworkers?             11                  Q     Do you know what the file cabinet is?
  12              MS. LOWRY: Objection.                    12                  A     I do not.
  13              THE WITNESS: I wouldn't have a way 13                        Q     Did you ask what it is?
  14    of knowing that.                                   14                  A     Yes, I did.
  15    BY MS. BROWN:                                      15                  Q     And did you get an answer?
  16          Q Do you -- is it your understanding         16                       MS. LOWRY: Objection.
  17    that they are also looking at screenshots?         17                       THE WITNESS: I just want to make
  18              MS. LOWRY: Objection.                    18             sure her objection was noted.
  19              THE WITNESS: No.                         19             BY MS. BROWN:
  20    BY MS. BROWN:                                      20                  Q     Yeah.
  21          Q Do you think that the manner in which 21                       A     Our understanding was that we were
  22    you had to review the case records affected your 22               given everything that there was that was available.

                                                                                                              16 (Pages 58 - 61)
                                      Veritext Legal Solutions
                    215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
Case 3:19-cv-00710 Document 160-22 Filed 11/16/20 Page 4 of 6 PageID #: 9398


                                                           Page 66                                                           Page 68
   1   recalled it. I don't recall.                                   1   BY MS. BROWN:
   2        Q      Okay. Would you describe the three                 2        Q      How about from the time that they
   3   children whose case records you looked at as                   3   came into care, putting aside the pre-placement
   4   relatively easy or relatively complicated cases?               4   investigation time period?
   5              MS. LOWRY: Objection.                               5        A      Uh-huh. Well, let me stop and think.
   6              THE WITNESS: Can I get out of this                  6   I don't think my answer would change. I think that
   7   exhibit?                                                       7   for each of these children, when they came into
   8   BY MS. BROWN:                                                  8   care, you know, that initial placement is a crisis.
   9        Q      Yes. Yeah, you can close it. And I                 9   The details obviously vary between the three, but I
  10   don't think I'm going to have another one.                    10   think as children coming into care, again, I think
  11        A      All right. So I can close Exhibit                 11   they evidence sort of typical worries and concerns
  12   Share entirely?                                               12   and behaviors that with appropriate services and
  13        Q      Well, why don't you minimize it. I                13   supports could have been managed such that they
  14   don't think I'll have another exhibit.                        14   didn't need to become escalated behaviors, multiple
  15        A      Okay. Let's see here. Okay. Sorry,                15   placements, et cetera.
  16   I just -- I'm not a technical person, so I didn't             16        Q      What evaluation did you do to
  17   want to disconnect you.                                       17   determine if the three cases you looked at had
  18        Q      Believe me, why do you think I am                 18   common issues with all foster children in West
  19   having Julie do everything. I feel your pain.                 19   Virginia?
  20              So my question was: Would you                      20            MS. LOWRY: Objection.
  21   describe the three children whose case records you            21            THE WITNESS: I have -- I don't have
  22   looked as relatively easy or relatively complicated           22   access to that kind of information.
                                                           Page 67                                                           Page 69
   1   cases?                                                         1   BY MS. BROWN:
   2              MS. LOWRY: And I objected.                          2        Q      Turning to the executive summary.
   3              THE WITNESS: I think that at the                    3   What was the process for putting that together?
   4   onset, they were pretty typical cases. They are                4        A      The three expert witnesses
   5   the kind children in family situations that come to            5   collaborated on it because it needed to be an
   6   the attention of a Child Protective Service agency.            6   executive summary of all nine. So there was no
   7   I think they didn't need to become so complicated.             7   single author. We each took different sections.
   8   I think they did become more complicated as time               8   And in the end, I assumed responsibility for making
   9   went on because multiple placements are trauma                 9   sure there was coherence and a good flow and that
  10   events for children.                                          10   sort of thing.
  11              All of these children had multiple                 11            But there were, by my recollection,
  12   traumas before they came into care. So with each              12   eight sections. And each of us had responsibility
  13   placement and the way in which the placements                 13   for doing the initial drafting and then each of us
  14   occurred, additional traumas were heaped on and               14   had responsibility for contributing to each other's
  15   their behaviors certainly reflected the trauma                15   sections. And part of the contribution was case
  16   that they were experiencing and the dislocation               16   examples, examples from the children that we
  17   they were experiencing.                                       17   reviewed that we thought were good examples of the
  18              So I guess my answer is both.                      18   dynamic that was being discussed.
  19   Right? You know, that I think these were pretty               19        Q      So did you -- did you first discuss
  20   typical kinds of cases. There wasn't anything                 20   the case examples or did you first draft the --
  21   highly unusual at the outset of these cases.                  21   your different sections?
  22                                                                 22        A      So the very first thing we did was

                                                                                                            18 (Pages 66 - 69)
                                        Veritext Legal Solutions
                      215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
Case 3:19-cv-00710 Document 160-22 Filed 11/16/20 Page 5 of 6 PageID #: 9399


                                                          Page 126                                                            Page 128
   1    that we really thought would benefit from sort of             1   and supervisors. Is that right?
   2    taking a look at as an area for improvement.                  2        A      The only thing we had to form an
   3          Q So I don't think it says, we think                    3   opinion on was what we were given.
   4    that this is something that requires more inquiry.            4        Q      And the third item that is noted as a
   5          A Let me get to that. If you want me                    5   systemic concern is, "The knowledge and skill of
   6    to find the place, I will just need a few minutes.            6   frontline workers and supervisors"?
   7          Q Yeah. The paragraph is on page 30.                    7        A      Uh-huh.
   8          A Yeah, I think this is couched in, you                 8        Q      What do you mean by that?
   9    know, if you have certain elements in place in a              9        A      We mean that -- and I will say "we,"
  10    culture, in an organizational culture, then you              10   this was jointly written -- this wasn't the section
  11    would expect to see the consistency of practice,             11   that I wrote, but I did review, is that there
  12    you would expect to see some things that we did              12   are --
  13    not.                                                         13        Q      You reviewed and it's your sworn
  14          Q In these nine case?                                  14   testimony, correct?
  15          A In these nine cases.                                 15        A      Yeah, no, I -- I'm just saying I'm
  16          Q But you didn't speak to any                          16   using the pronoun "we" as opposed to "I."
  17    supervisors and any caseworkers and you didn't               17            There were repeated examples of where
  18    review any training materials, correct?                      18   I would have expected a social worker charged with
  19          A Yes. You've asked that. Correct.                     19   the safety and well-being of a child to have more
  20          Q So is this a conclusion as to                        20   knowledge about family dynamics, more knowledge
  21    organizational culture or it's a, "I would like to           21   about interviewing and motivational interviewing,
  22    know more about the organizational culture"                  22   more knowledge about child development and why a
                                                          Page 127                                                            Page 129
   1   statement?                                                     1   child might change their story, more knowledge
   2        A      This is a statement that there was                 2   about sexual victimization. And that was just
   3   not evidence of the kinds of resources and cultural            3   really repeatedly absent in the case notes and in
   4   practices that would reasonably expect to avoid                4   the actions and in the planning of the cases that I
   5   some of the problems that we saw.                              5   reviewed.
   6        Q      That's what this paragraph is                      6        Q      You don't actually know what their
   7   intended to say?                                               7   knowledge is, you know what was put into the case
   8        A      Yes. It's not explicit, you're                     8   record. Is that right?
   9   right. We didn't review a binder of training                   9        A      No, I don't think that's what I mean.
  10   materials that was empty. We saw a practice that              10   How can anyone know what one's knowledge is except
  11   we felt was reflective of the need for more                   11   through one's behavior. And the behavior, the
  12   supports.                                                     12   professional behavior and practice -- and I'm not
  13        Q      Turning to the second concern. "The               13   going to use the word "conduct," because that
  14   case record failed to be an effective case                    14   sounds more personal to the individual, but their
  15   management tool, neither containing a coherent                15   behavior, their practice, had they had knowledge of
  16   history, nor serving to support critical thinking             16   child development, trauma, family dynamics,
  17   interventions and planning."                                  17   substance abuse, it is reasonable to assume that
  18            I think I have already asked this and                18   that knowledge would have been reflected in a
  19   you already answered it, but that is based on your            19   different professional behavior than what was
  20   review of the documents as they came to you, not              20   evident in case notes written by these individuals,
  21   your understanding of how they may be accessed in             21   and in the actions that they took when confronted
  22   real -- in their native state by the caseworkers              22   with a situation.

                                                                                                        33 (Pages 126 - 129)
                                        Veritext Legal Solutions
                      215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
Case 3:19-cv-00710 Document 160-22 Filed 11/16/20 Page 6 of 6 PageID #: 9400


                                                           Page 130                                                           Page 132
   1        Q      So earlier we spoke about some                      1   point he needed a different kind of placement than
   2   actions that Garrett's caseworker took with respect             2   what this particular placement was.
   3   Garrett, advocacy to get him into a program that                3              And I -- I would, thinking back at
   4   she thought was appropriate for him. Do you                     4   her case notes, I don't recall her talking with
   5   believe that that case record from that caseworker              5   other people. I don't recall her having a
   6   reflected a lack of knowledge and skill, failure to             6   supervisor who said, you know, "Can we think about
   7   understand Garrett?                                             7   this? Can we think about what other supports he's
   8        A      Actually, I will say two things about               8   going to need in order to be successful there?"
   9   that example. One is this woman went above and                  9              She was a new worker to him at the
  10   beyond in advocating for him, it is true. She, by              10   time and she really did -- she didn't take no for
  11   her own writing, says that she believed he needed              11   an answer and really advocated admirably for him,
  12   another chance, that he had skills, that he should             12   but perhaps not with all the information that was
  13   have a chance to express and to take on -- to be               13   needed.
  14   nurtured in that way.                                          14        Q      Is it a reasonable professional
  15              One could say, and there was no point               15   standard to note in a case record when there has
  16   in me going into it at the time, that such                     16   been a discussion between two caseworkers or a
  17   advocacy, while, well placed and well meaning and              17   caseworker and a supervisor?
  18   heartfelt, was also naive. He lasted less than a               18        A      Around key decisions, it is not
  19   week in the placement. And the amount of freedom,              19   uncommon.
  20   which she so desperately wanted him to be able to              20        Q      Is it required as a matter of
  21   use productively, was well beyond his ability at               21   standard practice?
  22   that point in his -- his life experience to manage.            22        A      Well, required varies from
                                                           Page 131                                                           Page 133
   1   And she later went back to him and said she felt he             1   jurisdiction to jurisdiction. So there's some
   2   had used her, that he had set her up.                           2   jurisdictions -- apparently New York being one --
   3              Now, you know, I -- it is far beyond                 3   that the supervisors are expected to make entries
   4   the extent of this review to say, you know, should              4   actually into the record. Not all jurisdictions
   5   she have known? Might she have had a supervisor                 5   have that, so I can't answer the question.
   6   that said, "Hey, I hear that you really want to go              6        Q      Do you know of any other jurisdiction
   7   to bat for this kid and really want the best for                7   that operates like New York?
   8   him, but let's take a look at the history. Let's                8        A      I don't. I do know that other
   9   take a look at how he has dealt with things. Is he              9   jurisdictions have -- have meetings in which
  10   really ready for this?"                                        10   supervisors are present and the attendance at those
  11        Q      Should he be in a more restrictive                 11   meetings is noted in the record.
  12   setting?                                                       12        Q      There's no reason it has to be noted
  13        A      Should he be in a different setting.               13   in the record, however, as long as the meeting
  14   That was -- I wouldn't put it in restrictive and               14   takes place?
  15   not restrictive. I think that the place that he                15              MS. LOWRY: Objection.
  16   was -- now, mind you, this is after years and years            16              THE WITNESS: It depends on the
  17   of being in placements and not getting out of                  17   jurisdiction and their policies.
  18   placements when he was ready to be discharged and              18   BY MS. BROWN:
  19   when the residential providers were ready to                   19        Q      Just to confirm the comments on the
  20   discharge him, but there was no -- no place for                20   organizational culture of DHHR is based mostly on
  21   them to go. DHHR did not have a discharge                      21   what's not in the record, not what is. Is that
  22   placement and he decompensated. So yes, at that                22   correct?

                                                                                                          34 (Pages 130 - 133)
                                        Veritext Legal Solutions
                      215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
